       Case 1:19-cv-02521-SAG Document 500-1 Filed 08/20/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND


JUDY JIEN, et al.,                                  C.A. No. 1:19-CV-2521-SAG

                                   Plaintiffs,      [PROPOSED] ORDER ON JOINT
                                                    INTERIM MOTION FOR LEAVE TO
                     v.                             FILE UNDER SEAL JOINT LETTER
                                                    ON CUSTODIANS AND OBJECTIONS
PERDUE FARMS, INC., et al.,                         TO RULE 34 REQUESTS AND
                                                    EXHIBITS
                                Defendants.



       This matter comes before the Court on Joint Interim Motion to Seal Joint Letter on

Custodians and Objections to Rule 34 Requests and Exhibits (“Motion”). Plaintiffs and

Defendants jointly request that the Court seal the following documents, as these documents either

contain information designated by the Plaintiffs or Defendants as “Confidential” or “Highly

Confidential” or reference or summarize such documents: (1) Joint Letter on Custodians and

Objections to Rule 34 Requests, (2) Exhibit PX005, (3) Exhibit PX006, (4) Exhibit PX007, (5)

Exhibit PX008, (6) Exhibit PX010, and (7) Exhibit PX011.

       Upon consideration of the Motion, the papers submitted in support and in response thereto,

and good cause appearing, the Motion is GRANTED.

       This Court HEREBY ORDERS the Joint Letter on Custodians and Objections to Rule 34

Requests and the attached Exhibits PX005, PX006, PX007, PX008, PX010, and PX011 shall

remain under seal.
     Case 1:19-cv-02521-SAG Document 500-1 Filed 08/20/21 Page 2 of 2




     IT IS SO ORDERED.

DATED: ________________


                                HONORABLE STEPHANIE A. GALLAGHER
                                UNITED STATES DISTRICT COURT JUDGE
